Filed 1/28/22 P. v. Sullivan CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077842

 v.                                                                       (Super.Ct.Nos. FMB20000425 &
                                                                           FMB20000574)
 CAROL ELAINE SULLIVAN,
                                                                          OPINION
          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Shannon L.

Faherty, Judge. Affirmed.

         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         The court found defendant and appellant, Carol Elaine Sullivan, in violation of her

probation in two separate cases, revoked her probation, and sentenced her to concurrent




                                                              1
terms of two years of imprisonment. After defendant filed a notice of appeal, this court

appointed counsel to represent her.

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the facts, a

statement of the case, and identifying one potentially arguable issue: whether the court

erred in terminating defendant’s probation in both lower court cases and sentencing her to

state prison. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       On September 4, 2020, an officer responded to a report of a vehicle theft. The

victim reported he parked his car and entered his coffee shop, leaving the car running

with his dog in the back seat. About an hour later, one of the victim’s employees

informed him that his car was no longer in its parking space. His employee reported that

he saw a woman walk up to the victim’s vehicle, look inside the driver’s side window,

reach through the window, open the door, get in, and drive off. The victim reported the

vehicle stolen.

       The victim retrieved video surveillance of the woman taking his car. The

responding officer captured several digital photographs from the video.

       Later that night, another officer observed the victim’s vehicle parked in front of a

residence. As the officer stopped, a man flagged the officer down and reported that his

daughter had driven him in the victim’s car to the residence; she ran behind the house

when the officer arrived.




                                             2
       The officer encountered defendant behind the house. Defendant admitted taking

the victim’s car, which she said belonged to her sister; she took it in order to give it back

to her sister. The officer arrested defendant.

       The victim noted that several items in the vehicle were missing, including a

wireless router and computer cables. The victim recovered his dog from the residence.

       On September 9, 2020, the People charged defendant with taking a vehicle without

consent (Veh. Code, § 10851, subd. (a), count 1) (case No. FMB20000425). On

September 15, 2020, defendant pled guilty to the unauthorized use of a motor vehicle

(Veh. Code, § 10851, subd. (a), count 1). As provided in the plea agreement, the court

sentenced defendant to three years of felony probation and dismissed another case of

defendant’s.

       Defendant was released from custody on September 15, 2020, but failed to report

to probation. On September 20, defendant was arrested for petty theft; she was released

on September 21. On October 20, officers conducted a visit at defendant’s last know

residence; the home was abandoned. On October 28, personnel from the probation

department filed a petition for revocation of defendant’s probation. The probation officer

alleged defendant violated the terms of her probation that she violate no law and that she

report to probation.

       On November 19, 2020, the People charged defendant by felony complaint with

assault upon a peace officer (Pen. Code, § 245, subdivision (c), count 1) (case No.

FMB20000574). On December 3, 2020, defendant pled guilty to an interlineated count 3




                                              3
charge of assault by means of force likely to produce great bodily injury (Pen. Code,

§ 245, subd. (a)(4)) and admitted violating her probation in case No. FMB20000425.

       On January 4, 2021, pursuant to the plea agreement in case No. FMB20000574,

the court reinstated defendant’s probation in case No. FMB20000425 and ordered her

released to a mental health court treatment program after serving 67 days in jail, with

credit for 60 days. The court also granted defendant three years of felony probation,

releasing her to the mental health court treatment program.

       On January 25, 2021, the court revoked defendant’s probation in both cases when

she failed to appear for her mental health court review hearing. On April 19, in case No.

FMB20000425, the court ordered defendant released back to mental health court after

serving 100 days in jail, with credit for 90 days. In case No. FMB20000574, the court

also released defendant back to mental health court; the court ordered defendant to serve

100 days in a jail with credit for 93 days.

       On May 3, 2021, the court revoked defendant’s probation in both cases after she

failed to appear at her mental health court hearing. At a hearing on July 12, the court

observed that defendant had been screened and found ineligible for mental health court.

The court also observed that defendant had been charged with a new misdemeanor

offense.

       At the hearing July 26, 2021, the court found defendant in violation of her

probation in both cases. Defense counsel argued defendant should be released back on

probation. The People argued that sentencing was appropriate as defendant had been

unsuccessful in mental health court on two grants of probation. The court observed: “It


                                              4
does weigh heavily in the Court’s mind she was on two grants of felony probation and

then did also pick up a new misdemeanor case.”

      In case No. FMB20000574, the court revoked defendant’s probation and imposed

the low term of two years of imprisonment, awarding her 147 days of credit. In case No.

FMB20000425, the court also revoked defendant’s probation and sentenced her to the

low term of two years of imprisonment to be served concurrently to that in case No.

FMB20000574; the court awarded her 159 days of credit. The court dismissed the

misdemeanor case on the People’s motion.

                                    II. DISCUSSION

      We offered defendant an opportunity to file a personal supplemental brief, which

she has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                   III. DISPOSITION

      The judgments are affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              McKINSTER
                                                                              Acting P. J.
We concur:



SLOUGH
                         J.

FIELDS
                         J.


                                            5